Citation Nr: 1812302	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A review of the record shows that the Veteran withdrew his request for a Board hearing.  

After the statement of the case was issued in January 2013, the Veteran provided two July 2015 Disability Benefit Questionnaires (DBQs).  As the DBQs include non-pertinent evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2017).


FINDING OF FACT

The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for ischemic heart disease.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  38 U.S.C. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C. § 7104 (2012); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran asserts that he has ischemic heart disease which developed as a result of his exposure to herbicides during his active duty service in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2017).  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Service treatment records (STRs) do not document any findings related to any complaints, treatment, or diagnosis for any cardiac problems.  At the Veteran's June 1967 separation examination, his heart was normal on clinical evaluation, his chest x-ray was negative, and no pertinent symptomatology was reported.  

A careful review of the Veteran's VA treatment records reflect that he was treated for congestive heart failure, aortic valve stenosis and non-obstructive coronary artery disease.  See  May 2008 VA Cardiology Procedure Note.  In June 2008, the Veteran underwent an aortic valve replacement (AVR) with mechanical prosthesis and implantable cardioverter-defibrillator.  A September 2009 VA Electrophysiology Note documents that the Veteran was stable status post AVR and had non-ischemic cardiomyopathy.  

At an August 2011 VA examination, the VA examiner noted that the Veteran denied having chest pain, shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, lower extremity edema, and transthoracic echo.  He denied any history of ischemic coronary artery disease.  His medical records showed that he had a history of non-ischemic cardiomyopathy with left ventricular ejection fraction of 61 percent in June 2010, and was presently being treated with Coumadin following his AVR.  He had a pacemaker and defibrillator placed in June 2010 for bradycardia.  His pacemaker was noted to be well-positioned.  An objective evaluation was performed.  The Veteran was found to be presently asymptomatic.  In a December 2011 VA addendum, the VA examiner concluded, after reviewing his claims file, that the Veteran did not have ischemic heart disease.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for ischemic heart disease, to include as due to herbicide exposure, is warranted.  

The Veteran's STRs are negative for any diagnosis for ischemic heart disease, or any other cardiac problems.

The only evidence presented to support that the Veteran has ischemic heart disease is the Veteran's lay statements.  The Veteran is competent to report symptoms related to cardiac problems, such as shortness of breath and chest pain, but he does not have the specialized medical training to diagnosis ischemic heart disease, a condition which must be established by objective findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any competent and credible evidence of a diagnosis for ischemic heart disease.  

Ischemic heart disease has not been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Notably, the clinical evidence shows continuous treatment following his aortic valve replacement, but no indication of a symptomatic cardiac condition.  Taken together, the August 2011 and December 2011 VA examiners found that the Veteran did not have ischemic heart disease.  Thus, the Board finds that the clinical evidence is the most probative evidence, and it demonstrates that the Veteran does not have a current diagnosis for ischemic heart disease.  

Therefore, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for ischemic heart disease, to include as due to herbicide exposure.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.  





____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


